United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TRAINING & DOCTRINE COMMAND,
Monterey, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2229
Issued: July 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from a July 22, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for wage-loss
compensation. Pursuant to the Federal Employee’s Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
November 4, 2007 through July 3, 2008.
FACTUAL HISTORY
On October 29, 2007 appellant, then a 31-year-old instructor, filed a traumatic injury
claim alleging that on October 26, 2007 she fell down the stairs while at work. She was
1

5 U.S.C. §§ 8101-8193.

hospitalized and the employing establishment stated her last day of employment was October 29,
2007 and that she received one day of continuation of pay.2 OWCP accepted the claim for
contusion of left elbow, contusion of left shoulder region, neck and lumbar sprains and a
concussion without loss of consciousness.
Medical reports from Community Hospital of Monterey, dated October 26 through
November 3, 2007 and diagnostic testing were received. A discharge summary from Dr. Marie
Scherer, a Board-certified internist, listed as final diagnoses mechanical fall/muscular contusion
spasm; major depression/postpartum depression; poly symptomatic symptoms; possible
inflammatory connective tissue; left elbow cellulitis; mild scoliosis; history of left knee surgery
at age three; and urinary tract infections and B12 deficiency. Dr. Scherer related the history of
the work injury and advised that a computerized tomography scan of the head as well as x-rays
of the spine and right pelvis and leg were negative. She advised that appellant was admitted due
to her inability to ambulate due to pain. Dr. Scherer also was evaluated by a psychiatrist due to
her multiple somatic symptoms. She advised that a neurologist felt that most of appellant’s
sensory complaints were psychosomatic.
On April 24 and August 6, 2008 appellant filed Form CA-7 claims for compensation for
wage loss for the period October 30, 2007 through July 3, 2008.
In a February 14, 2008 report, Dr. Paul G. James, a Board-certified orthopedic surgeon,
advised that appellant’s husband asserted that her back pain was due to the fall at work and that
this also caused new right knee pain and an aggravation of old left knee pain. The right knee was
tender but stable and without effusion or crepitus. There was resistance to right knee flexion
beyond 100 degrees. Left knee findings were also noted. Dr. James advised that his findings
were not diagnostic. He stated that the right knee could be internally deranged or may only be
contused “and not significantly injured in any way.” Dr. James recommended a right knee
magnetic resonance imaging (MRI) scan. On August 7, 2008 he noted appellant’s fall at the
workplace on October 26, 2007 and her 11-day hospitalization after the fall. Appellant
complained that her right knee symptoms were the cause of her continuing disability. Dr. James
noted findings for her left knee with changes historically dating to childhood and to previous
surgery. He stated the right knee was generally tender, with difficulty from 5 to 10 degrees
through 110 degrees of flexion, pain on varus-valgus testing, tender on medial and lateral
McMurray testing and tender on patellofemoral testing with subtle swelling. Dr. James
requested authorization for a right knee MRI scan to substantiate if appellant had an injury and
whether treatment was indicated.
In an August 22, 2008 report, Dr. Lisa M. Dwelle, a Board-certified family practitioner,
stated that appellant was totally disabled between October 30, 2007 through July 11, 2008 due to
knee pain, back pain and severe adjustment disorder.
On September 10, 2008 OWCP advised appellant that the claim was temporarily
accepted for a right knee contusion to accommodate Dr. James’ MRI scan request and that a final
decision on the right leg would be made after he provided a further opinion. It stated that she
2

The record reflects appellant had an excepted appointment with a not to exceed date of March 25, 2008. She
was terminated on October 30, 2007 during her probation period due to performance issues.

2

was not entitled to further COP because she was terminated on October 30, 2007 due to
performance reasons. OWCP also advised appellant to submit medical evidence explaining how
her disability was due to the accepted conditions.
In an August 17, 2007 report, Dr. James noted appellant’s left knee pain dated back 25
years to an operation performed for deformity or damage to her left knee. Appellant now
experienced bilateral knee pain. Dr. James noted that she had a baby three months prior with an
increase in knee symptoms over the last year. He presented findings on examination and x-ray
study. Dr. James opined that appellant has significant and advancing osteoarthritis in the left
knee as a result from childhood deformity and surgery and recommended modifications to her
work site, such as moving her teaching location to a ground floor. On January 22, 2008 he stated
that she has a severely arthritic left knee with a symptomatic right leg, which he felt was due to
offloading stresses normally shared with the left knee onto the right knee. On examination the
right knee had no obvious inflammatory or mechanical changes. Dr. James opined the left knee
problem as well as the left leg shortening contributed to the right knee health and comfort and
increased stresses on the back.
In a September 22, 2008 letter, appellant alleged that she was terminated from the
employing establishment not for performance but because she filed an Equal Employment
Opportunity (EEO) complaint for sexual harassment. She sought to transfer and complained of
discrimination. No final determination on appellant’s EEO complaints was received.
In an October 3, 2008 report, Dr. Dwelle noted that Dr. James had retired October 1,
2008 and her orthopedic care was transferred to Dr. Christopher Clevenger, a Board-certified
orthopedic surgeon. She stated that there was no diagnosis regarding appellant’s knees as an
MRI scan had not been obtained. Based on review of Dr. James’ reports, Dr. Dwelle noted that
appellant was unable to walk, bear full weight on her knees or complete activities of daily living.
She indicated that appellant’s knees were deformed, had limited range of motion and were
tender, when examined by Dr. James. Dr. Dwelle opined that appellant had been unable to walk
or work from October 26 to July 3, 2008 and continued to have significant limitations.
In a December 11, 2008 report, Dr. Clevenger noted the history of the October 26, 2007
work-related fall and appellant’s preexisting left knee condition. He noted that her right knee
continued to be her main complaint of pain following her October 26, 2007 fall. An assessment
of left knee degenerative joint disease and right knee contusion was provided. Dr. Clevenger
opined that appellant’s left knee arthritis was not work related. He requested an MRI scan with
respect to the right knee.
On March 18, 2009 appellant underwent a right knee MRI scan that noted a small
effusion, but was otherwise normal.3 On May 21, 2009 she underwent bilateral knee x-rays and,
on May 28, 2009, she underwent a left leg MRI scan.
In a May 22, 2009 physical therapy report, Dr. Ronald N. Chaplan, a Board-certified
orthopedic surgeon, diagnosed left knee congenital knee injury and right knee pain. In a May 22,
2009 report, he noted that appellant had a history of left knee problems dating back to childhood
3

In an April 22, 2009 progress report, Dr. Clevenger indicated that an MRI scan had not been obtained.

3

surgery. Dr. Chaplan noted that she developed increasing problems with her left leg and had a
work-related injury on October 26, 2007, which developed into problems with both knees. He
noted the right knee MRI scan did not reveal any degenerative changes or cartilage tear. On
examination Dr. Chaplan found the right knee essentially normal, with pain to palpation around
the patella and pain with patellar compression. He opined that appellant’s severe left knee
arthritis was exacerbated by the fall at work. Dr. Chaplan further opined that her right knee had
a soft tissue injury that was markedly exacerbated by her inability to walk normally on the left
knee. On May 26, 2009 he noted appellant history, stated that the MRI scan showed trace
effusion of the right knee, but opined the etiology of the right knee pain was unclear.
Dr. Chaplan stated that she could return to modified work May 26, 2009 doing only desk work.
Appellant underwent a left knee MRI scan on June 3, 2009. On June 8, 2009 Dr. Chaplan
diagnosed left knee degenerative joint disease and painful right knee.
In a February 11, 2010 decision, OWCP denied appellant’s claim for wage-loss
compensation from October 30, 2007 to July 3, 2008 on the grounds that the medical evidence
was insufficient to establish disability due to the October 26, 2007 work injury.
Appellant requested a telephonic hearing, which was held May 7, 2010. She testified that
she fell on the stairs at work while moving items from the third floor to the first floor. Appellant
stated that she was fired on October 29, 2007 after filing an EEO sexual harassment complaint.
Her complaint was still pending. Appellant stated that she was unable to work due to injuries
from her fall and that she continued to be treated for her injuries by Drs. Dwelle and Chaplan.
In a December 3, 2008 report, Dr. Dwelle indicated that she saw appellant as a new
patient on September 29, 2007 and appellant was in good health and had only minor ailments.
On her next visit of November 5, 2007 appellant had been discharged from a long hospital stay
and was in pain in her right hip and leg. Dr. Dwelle noted that appellant had extreme workrelated stress, a fall and believed that she was being sexually harassed at work. She stated that it
was clear that the physical pain was exacerbated by the psychological pain of recent work
experiences and appellant’s injuries. Dr. Dwelle indicated that when she next saw appellant on
January 18 and November 3, 2008, appellant was much worse psychologically. She opined that
appellant had suffered a deep physical and emotional trauma. Copies of her treatment notes were
attached.
In a July 22, 2010 decision, OWCP’s hearing representative set aside the February 11,
2010 decision to find appellant entitled to wage-loss compensation from October 26 to
November 3, 2007, the period of her hospitalization.4 The hearing representative otherwise
affirmed the denial of the claim, finding that appellant did not submit sufficient medical evidence
to establish work-related disability after November 3, 2007 due to her accepted conditions. She

4

The hearing representative found that, as appellant was hospitalized for treatment secondary to the fall which
included treatment of the conditions accepted by OWCP, her hospitalization must be considered at least in some part
due to the accepted conditions.

4

also found that appellant did not present evidence of a work-related emotional condition as a
consequence of the October 26, 2007 injury.5
LEGAL PRECEDENT
For each period of disability claimed, an employee has the burden of establishing that he
was disabled for work as a result of the accepted employment injury.6 Whether a particular
injury causes an employee to become disabled for work and the duration of that disability, are
medical issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.7 The Board will not require OWCP to pay compensation for disability in the absence
of medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.8
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.9 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.10 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.11 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
To meet her burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).12 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must

5

Regarding appellant’s claims of management harassment, OWCP’s hearing representative noted that appellant
could file a separate emotional condition claim if she wished to pursue the matter.
6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also David H. Goss, 32 ECAB 24 (1980).

7

See Edward H. Horton, 41 ECAB 301 (1989).

8

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
10

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

11

Merle J. Marceau, 53 ECAB 197 (2001).

12

A.D., 58 ECAB 149 (2006).

5

be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13
ANALYSIS
OWCP accepted appellant’s claim for contusions of the left elbow and shoulder region,
cervical and lumbar sprains, a right knee contusion and concussion without loss of consciousness
as a result of a work-related fall on October 26, 2007.14 Appellant claimed disability for the
period November 4, 2007 through July 3, 2008 due to her October 26, 2007 fall. The Board
finds that she submitted insufficient medical evidence to support her claim.
In an August 22, 2008 report, Dr. Dwelle opined that appellant was totally disabled
between October 30, 2007 through July 11, 2008 due to knee pain, back pain and severe
adjustment disorder. While OWCP accepted a right knee contusion and a lumbar sprain, it did
not accept an emotional condition related to the October 26, 2007 fall at work.15 Dr. Dwelle also
did not explain how the diagnosed adjustment disorder was causally related to the October 26,
2007 fall or other accepted conditions. She explained in an October 3, 2008 report, that
appellant was unable to walk or work from October 26, 2007 through July 3, 2008 due to
significant knee limitations based on her review of the report of Dr. James. Dr. Dwelle’s
assessment does not accurately reflect Dr. James’ findings in his reports concerning appellant’s
right knee. Dr. James did not state that appellant was unable to walk, bear full weight on her
knees or complete activities of daily living to the extent that Dr. Dwelle indicated. His
February 14, 2008 report noted appellant’s complaints regarding the inability of her knees to
support her weight comfortably, he specifically indicated further diagnostic testing was needed
to determine the exact status of her right knee and he questioned if there were any objective basis
to her right knee pain. Dr. James did not attribute any period of disability to appellant’s
October 26, 2007 fall at work. Dr. Dwelle’s opinion is not based on an accurate factual
background, it is of diminished probative value.16
Dr. James’ reports are not sufficient to establish that appellant was disabled during the
period claimed of November 4, 2007 through July 3, 2008 due to injuries sustained in the
October 26, 2007 fall. In his January 22, 2008 report, Dr. James relates her symptomatic right
leg to her severely arthritic left knee and left knee shortening. However, no mention is made of
the October 26, 2007 work-related fall or whether appellant was disabled. In his February 14,
2008 report, Dr. James noted that appellant’s husband stated that the work-related fall resulted in
her back pain, right knee pain and exacerbated her left knee pain. He, however, offered no
13

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

14

While OWCP, on September 10, 2008, phrased its acceptance of the right knee contusion condition as
“temporary,” it did not make a formal finding regarding when the condition ended.
15

See G.A., Docket No. 09-2153 (issued June 10, 2010) (for conditions not accepted by OWCP as being
employment related, it is the employee’s burden to provide rationalized medical evidence sufficient to establish
causal relation, not OWCP’s burden to disprove such relationship).
16

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history have little probative value).

6

specific opinion on the cause of the disability at issue.17 On August 7, 2008 Dr. James noted
findings and the history of the October 26, 2007 injury and appellant’s hospitalization but he
provided no opinion on the cause of disability beginning November 4, 2007. Thus, Dr. James’
reports are insufficient to establish her wage-loss claim.
Dr. Chaplan’s reports are also insufficient to establish appellant’s claim. In his May 22,
2009 report, Dr. Chaplan indicated a history of increasing problems with both knees following
the work-related injury of October 26, 2007 but he did not specifically explain why her disability
beginning November 4, 2007 was causally related to the October 26, 2007 fall at work. While he
indicated that appellant had a soft tissue injury of the right knee which was exacerbated by her
inability to walk normally on the left knee, he opined in his May 26, 2009 report that the etiology
of the right knee pain was unclear. In none of his reports did Dr. Chaplan render an opinion on
disability during the claimed period. In fact, he opined that appellant could return to modified
work May 26, 2009. Thus, Dr. Chaplan’s reports are insufficient to establish appellant’s claim.
In a December 11, 2008 report, Dr. Clevenger noted the history of the October 26, 2007
work-related fall and that appellant’s right knee continued to be her main complaint of pain
following the fall. He diagnosed left knee degenerative joint disease, which he opined was not
work related and right knee contusion. However, Dr. Clevenger offered no opinion on whether
appellant was disabled during the period claimed. Thus, Dr. Clevenger’s report is insufficient to
establish appellant’s claim.
The Board finds that the medical evidence of record is not sufficient to meet appellant’s
burden of proof with respect to the claimed disability for the period November 4, 2007 through
July 3, 2008. Accordingly, OWCP properly denied wage-loss compensation for those days.
Appellant argues on appeal that OWCP’s hearing representative’s decision was contrary
to fact and law. As noted, the medical evidence did not sufficiently address the causal
relationship of her alleged disability during the claimed period to her accepted work-related
injuries. Therefore, appellant failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to the Office within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled for the period
November 4, 2007 through July 3, 2008 due to her accepted work-related injuries.

17

See K.W., 59 ECAB 271(2007) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

7

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

